Citation Nr: 1804048	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-10 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to attorney fees based on past due benefits resulting from the grant of service connection for posttraumatic stress disorder (PTSD) in a December 2012 rating decision (notice of which was mailed in June 2013).

2.  Entitlement to attorney fees based on past due benefits resulting from the grant of service connection for hysterectomy, hysterectomy scar and special monthly compensation for anatomical loss of a creative organ in a December 2013 rating decision.

(The issues involving entitlement to increased ratings for hysterectomy and hysterectomy scar and entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2012 and June 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied attorney fees involving the grant of service connection and assignment of a 100 percent rating for PTSD, as well as a December 2013 rating decision which denied attorney fees involving the grant of service connection for hysterectomy, hysterectomy scar and special monthly compensation based on anatomical loss of a creative organ.

In the Veteran's April 2014 VA Form 9 she requested a videoconference hearing before a Veterans Law Judge.  However, in a September 2017 written statement the Veteran withdrew her hearing request and requested that it not be rescheduled.  As such, the hearing request is considered withdrawn. 

The issue of entitlement to attorney fees based on past due benefits resulting from the grant of service connection for hysterectomy, hysterectomy scar and special monthly compensation for anatomical loss of a creative organ in a December 2013 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for PTSD on June 9, 2011.

2.  In an October 2012 rating decision, the Veteran's claim of entitlement to service connection for PTSD was denied based upon her failure to report for a VA examination. 

3.  No notice of disagreement was received with respect to the October 2012 rating decision denying service connection for PTSD.

4.  In October 2012, the Veteran contacted VA and requested that the VA examination be rescheduled; a VA examination was conducted in November 2012.

5.  The Veteran and her attorney representative complied with requisite fee agreement requirements. 

6.  The RO granted entitlement to service connection for PTSD and awarded a 100 percent rating effective June 9, 2011, in a December 2012 rating decision (notice of which was mailed in June 2013).


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due benefits based on the grant of service connection for PTSD in the December 2012 rating decision (notice of which was mailed in June 2013) have not been met.  38 U.S.C. § 5904 (2012); 38 C.F.R. § 14.636 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C. § 5904 (a).  An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied. 

Under 38 U.S.C. § 5904 (c)(1), a fee may not be charged, allowed, or paid for services of attorney with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  See 38 C.F.R. § 14.636. 

As an initial matter, the Board finds that the Veteran's appointment of her attorney representative is valid pursuant to VA Forms 21-22a received by VA in June 2010, July 2010, August 2011, and January 2016.  Although the appointment was withdrawn via written statement in February 2017, in September 2017 the appointment was reinstated via a new VA Form 21-22a.  Cf. 38 C.F.R. §§ 14.636 (g), (h).  Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636 (f).

An October 2012 rating decision denied the Veteran's June 9, 2011, service connection claim for PTSD.  The October 2012 notification letter indicates that the Veteran's claim was denied because she failed to appear for the scheduled VA examination.  In response, in two October 2012 reports of general information it was noted that the Veteran had contacted VA via telephone and informed VA that she had not received notification of the VA examination and that she would appear for a new examination if it was scheduled at the Coatesville VA Medical Center.  A VA PTSD examination was then conducted in November 2012 and in a December 2012 rating decision, notice of which was mailed in June 2013, service connection for PTSD was granted and a 100 percent rating was assigned, effective June 9, 2011.  

Upon review of the record, it is clear that no notice of disagreement was filed with respect to the October 2012 rating decision denying entitlement to service connection for PTSD.  Although in March 2016 the Veteran's representative submitted a statement disagreeing with the October 2012 denial of service connection for PTSD, which is claimed to have been stamped as received by VA on October 18, 2012, the copy that was submitted was not date stamped and does not otherwise indicate any information showing it was in fact received by VA (such as a facsimile transmission notation on the top margin, as is the case with many other documents submitted by the Veteran's representative).  Under the circumstances, the Board does not find any evidence that this document or any other document disagreeing with the October 2012 denial of service connection for PTSD was received by VA.  Importantly, the October 2012 reports of general information referred to above do not reflect any disagreement with the decision or indication that such a notice of disagreement was filed.  In sum, on this record, the Board concludes that a notice of disagreement with the October 2012 rating decision was not filed.

Therefore, although the appointment of the Veteran's representative is valid and the fee agreement is valid, a timely notice of disagreement with the October 2012 rating decision that denied entitlement to service connection for PTSD was not filed; therefore, the criteria for the award of attorney fees based on past-due benefits to the Veteran for the grant of service connection for PTSD in the December 2012 rating decision (notice of which was mailed in a June 2013 rating decision) are not met.  See 38 C.F.R. § 14.636.
ORDER

Entitlement to attorney fees based on past due benefits resulting from the grant of service connection for PTSD in a December 2012 rating decision (notice of which was mailed in June 2013) is denied.


REMAND

As previously noted, the RO granted service connection for hysterectomy, hysterectomy scar, and special monthly compensation based on anatomical loss of a creative organ in a December 2013 rating decision; however, entitlement to attorney fees based upon that award was denied.  A timely notice of disagreement with respect to the denial of attorney fees was filed in February 2014.  To date, a Statement of the Case regarding that attorney fees issue has not been issued.  Accordingly, the Board is required to remand the issue of entitlement to attorney fees based on past due benefits resulting from the grant of service connection for hysterectomy, hysterectomy scar and special monthly compensation for anatomical loss of a creative organ in a December 2013 rating decision to the AOJ for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of entitlement to attorney fees based on past due benefits resulting from the grant of service connection for hysterectomy, hysterectomy scar and special monthly compensation for anatomical loss of a creative organ in a December 2013 rating decision.  The Veteran should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal the issue should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


